THE STATE OF TEXAS
                                         MANDATE
TO THE 402ND JUDICIAL DISTRICT COURT OF WOOD COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 24th
day of July, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 DeBerry 3 Operating Company, LLC,                           No. 06-15-00036-CV
 Appellant
                                                             Trial Court No. T-3625
                    v.

 Quitman Independent School District, et
 al., Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, DeBerry 3 Operating Company, LLC, pay all costs of
this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 8th day of October, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk